
	
		II
		111th CONGRESS
		2d Session
		S. 3918
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Kerry (for himself
			 and Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To authorize United States participation in, and
		  appropriations for, the United States contribution to the ninth replenishment
		  of the resources of the Asian Development Fund and the United States
		  subscription to the fifth general capital increase of the Asian Development
		  Bank.
	
	
		1.Asian Development
			 FundThe Asian Development
			 Bank Act (22 U.S.C. 285 et seq.) is amended by adding at the end the
			 following:
			
				33.Ninth
				replenishment
					(a)Contribution
				authorizedThe United States Governor of the Bank is authorized
				to contribute $461,000,000 on behalf of the United States to the ninth
				replenishment of the resources of the Fund, to the extent such amounts are made
				available in advance through appropriations Acts.
					(b)Authorization
				of appropriationsIn order to pay for the United States
				contribution under subsection (a), there are authorized to be appropriated,
				without fiscal year limitation, $461,000,000 for payment by the Secretary of
				the Treasury.
					34.Fifth capital
				increase
					(a)Subscription
				authorized(1)The United States
				Governor of the Bank may subscribe on behalf of the United States to 1,104,420
				additional shares of the capital stock of the Bank.
						(2)Any subscription by the United States
				to the capital stock of the Bank shall be effective only to such extent and in
				such amounts as are made available in advance through appropriations
				Acts.
						(b)Limitations on
				authorization of appropriations(1)In order to pay for the
				increase in the United States subscription to the Bank under subsection (a),
				there are authorized to be appropriated, without fiscal year limitation,
				$13,323,173,083 for payment by the Secretary of the Treasury.
						(2)Of the amount authorized to be
				appropriated under paragraph (1)—
							(A)$532,929,240 shall be for paid in
				shares of the Bank; and
							(B)$12,790,243,843 shall be for callable
				shares of the
				Bank.
							.
		2.Report on
			 reforms
			(a)FindingsCongress
			 makes the following findings:
				(1)At the Group of
			 Twenty (G–20) Summit, which took place in Pittsburgh in September 2009, G–20
			 leaders agreed that additional capital resources for the multilateral
			 development banks must be joined to key institutional reforms to ensure
			 effectiveness.
				(2)The Asian
			 Development Bank agreed to undertake institutional reforms as part of its
			 negotiated agreement with shareholders in order to receive an increase in
			 capital resources in the Fifth General Capital Increase (referred to in this
			 section as the GCIV).
				(b)Reporting
			 requirement
				(1)Initial
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Secretary of the Treasury shall submit a report to the
			 Committee on Foreign Relations of the
			 Senate, the Committee on
			 Appropriations of the Senate, the
			 Committee on Financial Services of the House of
			 Representatives, and the Committee on Appropriations of the House of
			 Representatives describing the extent to which the Asian
			 Development Bank successfully implemented—
					(A)the Pittsburgh
			 G–20 reforms agreed to for future capital increases at the multilateral
			 development banks, as referred to in the Pittsburgh Communiqué; and
					(B)the reforms
			 agreed to in the context of the GCIV, as referred to in the report of the Board
			 of Directors entitled Review of Asian Development Bank’s Resource
			 Position and Proposal for a Fifth General Capital Increase and endorsed
			 by Governors under Resolution No. 336, consistent with the principles reflected
			 in the Leaders’ Statement issued at the Pittsburgh G–20 summit in September
			 2009.
					(2)Second
			 reportNot later than 18 months after the date of the enactment
			 of this Act, the Secretary of the Treasury shall submit an update of the report
			 submitted under paragraph (1) to the congressional committees set forth in
			 paragraph (1).
				3.Enhancing the
			 environmental and social effectiveness of assistance programs in the Mekong
			 River Basin
			(a)FindingsCongress
			 makes the following findings:
				(1)The Mekong River
			 Basin—
					(A)is home to the
			 world’s largest inland fishery;
					(B)is one of the
			 most productive regions of wet rice cultivation;
					(C)serves as a main
			 and, in the near term, irreplaceable source of animal protein and caloric
			 intake for more than 60,000,000 people; and
					(D)faces increased
			 vulnerability to the impacts of global climate change, including sea-level
			 rise, saltwater intrusion, changes in rainfall patterns and increased severity
			 of extreme weather.
					(2)Hydro power
			 development, including dams built upstream, is occurring in the Mekong River
			 Basin without sufficient regional and national strategic development plans for
			 water usage and food security.
				(3)Individual
			 projects require more robust assessments of environmental, socioeconomic, and
			 sociopolitical impacts, including cumulative and transboundary impacts.
				(4)Without
			 appropriate study, planning, and coordination, ongoing and future hydro power
			 activities pose serious environmental, social, and regional political
			 consequences.
				(5)The consequences
			 referred to in paragraph (4)—
					(A)will generate a
			 food, livelihood, and human security gap, especially for the most vulnerable
			 populations, which will be felt years before any benefits from increased energy
			 production; and
					(B)may set back the
			 region’s hard-won peace and stability.
					(b)Coordination
			 and consideration of environmental and social impactsThe
			 Secretary of the Treasury shall instruct the United States Executive Director
			 of the Asian Development Bank—
				(1)to advocate for
			 the Asian Development Bank to encourage best practices in the areas of climate
			 change adaptation, flood and drought management, hydro power impact
			 assessments, water resource management, aquatic and terrestrial systems
			 management, food security, and livelihood;
				(2)to promote the
			 incorporation of cooperative, sustainable and equitable transboundary water
			 management into the activities of the Asian Development Bank;
				(3)to encourage the
			 Asian Development Bank to enhance its coordination with other multilateral and
			 bilateral assistance programs in the Mekong River Basin to reduce risks to the
			 region’s environment, economy, and food security, including through financial
			 and policy support to the Secretariat of the 4-country Mekong River Commission
			 (MRC), which will transition from international to regional leadership in
			 2011;
				(4)to foster Asian
			 Development Bank and bilateral donor support to, and coordination with, the
			 U.S. Lower Mekong Initiative (LMI), particularly in the areas of the
			 environment and infrastructure development, which may include—
					(A)technology
			 transfers to monitor water flows and water quality on a basin-wide and
			 real-time basis;
					(B)participatory
			 scenario-building, interactive workshops, and simulations involving government
			 officials, nongovernmental organizations, and research organizations to build
			 technical capacity; and
					(C)the establishment
			 of subregional centers of excellence for education, training, and research on
			 environmental, energy, socioeconomic, and regional cooperation related to
			 national and transboundary water management; and
					(5)to support
			 studies to assess—
					(A)the interaction
			 between climate change and proposed water infrastructure projects on the Mekong
			 River and its major tributaries, especially hydropower, water transfer, and
			 irrigation projects;
					(B)the impact of
			 such projects on the Mekong River’s critical environmental services; and
					(C)the viability of
			 the Mekong Delta after upstream water development and rising sea levels.
					4.Conflict
			 sensitivity
			(a)FindingsMultilateral
			 development bank activities in conflict or post-conflict countries may
			 inadvertently—
				(1)fuel existing
			 internal tensions and perceived grievances; and
				(2)further strain a
			 borrowing country’s social fabric.
				(b)Declaration of
			 policyIt is the policy of the United States to advocate and
			 support the creation and adoption of formal policies and practices—
				(1)that ensure
			 conflict sensitivity in lending;
				(2)that enhance
			 development effectiveness by ensuring that multilateral development banks
			 pursue, to the maximum extent practicable, opportunities for addressing causes
			 and consequences of the country’s conflict; and
				(3)that ensure
			 that—
					(A)benefits from
			 projects are transparently and appropriately distributed;
					(B)potential
			 tensions are mitigated through broad consultations and appropriate redress
			 mechanisms;
					(C)project
			 implementation is sufficiently conflict-sensitive;
					(D)conflict-generated
			 needs are adequately identified and addressed in projects; and
					(E)opportunities to
			 strengthen reconciliation and awareness have been adequately identified.
					(c)Promotion of
			 United States policyThe Secretary of the Treasury shall instruct
			 the United States Executive Director of each international financial
			 institution to use the voice and vote of the United States to promote the
			 policies and practices described in subsection (b).
			5.Power
			 guidelines
			(a)Declaration of
			 policyIt is the policy of the United States to discourage
			 multilateral development banks from providing financing for coal-fired power
			 plants unless—
				(1)the multilateral
			 development bank has provided, as necessary, financing or technical assistance
			 to develop the institutional and technical capacity of the borrower country to
			 examine supply and demand side alternatives to new coal-fired power plants,
			 including the borrower’s capacity to compare alternatives based on a full-cost
			 accounting of projects, taking into account their social, health, and
			 environmental costs;
				(2)the multilateral
			 development bank has analyzed—
					(A)the technical and
			 economic feasibility of no-carbon and low-carbon alternatives;
					(B)the financial
			 resources available for such alternatives;
					(C)the possible
			 deployment of such resources in selecting a no-carbon or low-carbon
			 alternative; and
					(D)the degree to
			 which the project supports efforts to provide electricity access to the
			 poor;
					(3)after completing
			 the analysis described in paragraph (2), the multilateral development bank has
			 determined that a viable alternative to the new coal-fired power plant does not
			 exist;
				(4)the project uses
			 best available technology (for the size and duty cycle of the plant) for
			 reducing greenhouse gas emissions, except, for countries eligible for resources
			 from the International Development Association and not eligible for loans from
			 the International Bank for Reconstruction and Development, if the
			 project—
					(A)addresses
			 critical national security energy needs that cannot otherwise be met;
					(B)responds to
			 national short-term emergencies; or
					(C)overcomes
			 substantial constraints on national economic development when no viable
			 alternatives exist; and
					(5)projects in
			 countries eligible for resources from the International Development Association
			 and loans from the International Bank for Reconstruction and Development or in
			 countries eligible only for loans from the International Bank for
			 Reconstruction and Development are accompanied by concrete, well-developed
			 plans, including financing options, to the extent possible, that, in the
			 aggregate, will offset the greenhouse gas emissions from the coal-fired power
			 plants once the plans are fully implemented.
				(b)Effect of
			 noncomplianceIf the relevant multilateral development bank
			 considering a coal-fired power generation project in a country that is other
			 than a country eligible for resources from the International Development
			 Association and not eligible for loans from the International Bank for
			 Reconstruction and Development has not met the conditions described in
			 paragraphs (1) through (5) of subsection (a), the Secretary of the Treasury
			 shall instruct the United States Executive Director to that multilateral
			 development bank to vote against the extension by that institution of any loan
			 or other financial assistance for such coal-fired power generation
			 project.
			(c)Effect of
			 partial complianceNotwithstanding subsection (b), if the
			 relevant multilateral development bank described in subsection (b) has fully
			 considered and met some, but not all, of the conditions described in paragraphs
			 (1) through (5) of subsection (a) and the Secretary of the Treasury determines
			 that substantial and significant steps have been taken to address the remaining
			 unmet conditions, the Secretary of the Treasury shall instruct the United
			 States Executive Director to that multilateral development bank to vote against
			 or abstain from voting for the extension by that institution of any loan or
			 other financial assistance for such coal-fired power generation project.
			(d)Annual
			 reportIn each of the 4 years following the date of the enactment
			 of this Act, the Secretary of the Treasury shall submit a report to the
			 appropriate congressional committees that includes—
				(1)a description and
			 assessment of the coal-fired power generation project approved at each
			 multilateral development bank in the previous 2 years, the financial assistance
			 extended by each multilateral development bank, and the level of financing and
			 implementation of plans described in subsection (a)(5);
				(2)a list of the
			 voting positions taken by the United States Executive Director for all relevant
			 votes;
				(3)a determination
			 and analysis of the degree to which each condition described in subsection (a)
			 has been met; and
				(4)if the United
			 States Executive Director voted to abstain on a loan or other financial
			 assistance pursuant to subsection (c)—
					(A)a description of
			 efforts undertaken by the multilateral development bank or borrower to meet the
			 standards under subsection (a); and
					(B)an assessment of
			 additional reasonable efforts that could have been undertaken, but did not take
			 place.
					(e)5-Year
			 reportNot later than 5 years after the date of the enactment of
			 this Act, the Secretary of the Treasury shall submit a report to the
			 appropriate congressional committees that includes—
				(1)an analysis of
			 the impact of the policies set forth in this section; and
				(2)an analysis of
			 the continued relevance of such policies and recommended changes after taking
			 into account the impact of the polices and other changes in multilateral
			 development bank energy sector lending.
				6.Energy subsidies
			 and global climate change
			(a)FindingsCongress
			 makes the following findings:
				(1)Inefficient
			 fossil fuel subsides—
					(A)encourage
			 wasteful consumption;
					(B)distort
			 markets;
					(C)reduce the
			 Nation’s energy security;
					(D)impede investment
			 in advanced and cleaner energy sources; and
					(E)undermine efforts
			 to deal with the threat of climate change.
					(2)According to the
			 International Energy Agency, the costs of fossil fuel consumption subsidies are
			 approximately $557,000,000,000 per year.
				(3)The poorest
			 countries are often—
					(A)the most exposed
			 to the impacts of climate change; and
					(B)the least able to
			 protect their vulnerable populations and communities.
					(4)Multilateral
			 development banks are in a position to work with a range of stakeholders in
			 developing countries, including other donors—
					(A)to pursue
			 low-carbon growth opportunities; and
					(B)to support
			 efforts to boost climate change resiliency that also support poverty
			 alleviation.
					(b)Declaration of
			 policyIt is the policy of the United States—
				(1)to promote the
			 phasing out and rationalization of inefficient fossil fuel subsidies;
				(2)to encourage all
			 nations to adopt policies that will phase out such subsidies worldwide, while
			 striving to alleviate adverse impact on the poorest individuals;
				(3)to provide public
			 financial assistance to support the deployment of sustainable clean energy in
			 developing countries; and
				(4)to support
			 efforts to increase the resiliency of developing countries, populations, and
			 communities most vulnerable to the impacts of climate change.
				(c)Promotion of
			 United States policyThe Secretary of the Treasury shall instruct
			 the United States Executive Director of each international financial
			 institution to use the voice and vote of the United States to promote the
			 policy described in subsection (b) with a focus on the poorest countries and
			 countries that are most vulnerable to the impacts of climate change.
			
